DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 28 December 2021 has been entered.  Claims 1, 6-8 and 13-20 have been amended.  Claims 1-20 are currently pending and have been considered below. 

Response to Arguments
The objection to claim 20 has been withdrawn in view of Applicant’s amendment.
The 35 U.S.C. §112(b) rejection of claims 6, 7, 13, 14 and 20 has been withdrawn in view of Applicant’s amendments.
The 35 U.S.C. §101 rejection of claims 15-20 has been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10, 12, 14-17 and 19 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Applicant's arguments filed 28 December 2021 regarding claims 4, 6, 11, 13, 18 and 20 have been fully and carefully considered but they are not persuasive. Applicant argues on pages 11-12 of the Remarks that the combination of references fail to disclose the limitation “wherein the correspondences between the lithotypes and the depth ranges are used to generate constraints for a seismic data inversion” as recited in dependent claims 4, 11 and 18 and that the combination of references fails to disclose the limitation “wherein the sampling intervals along the well are between 10 and 100 ft, and 
Inversion is the process of transforming data such as well logs and cores into a quantitative rock property description.  Moradi discloses on page 336, Facies studies, “we determined the probability of various facies and rock types through well log interpretation by simple classifiers” and on page 337, Geological setting and dataset, “The well logs that are available in all the wells, i.e., sonic (DT), neutron porosity (NPHI), bulk density (RHOB), potassium gamma ray (CGR), deep laterolog (LLD), microspherically focused log (MSFL) and shallow laterolog (LLS), are selected.”
Moradi further discloses on pages 338-339, Methodology, “Sedimentology: identification of facies and carbonate rock types from core and thin sections (sedimentary units); so lithofacies, environmental facies and carbonate rock type (Dunham classification) are studied, and well log depths are labeled based on the results ... Using core descriptions, thin sections and cuttings, detailed petrographic and sedimentological studies were carried out to identify the facies, rock types and depositional environment ... Naive Bayes classifier, Bayes theorem is used to calculate the probability of the occurrence of certain facies given well log readings. The facies type with the highest posterior probability is assigned to each depth” and on page 344, Conclusion, “By the means of pattern recognition, sedimentological studies could be done for the non-cored intervals through well logs.”
Thus, the combination of references discloses the limitation “wherein the correspondences between the lithotypes and the depth ranges are used to generate constraints for a seismic data inversion” as recited in dependent claims 4, 11 and 18 as the correspondence between facies type and depth are used to generate the probabilities for transforming logs, including sonic data logs and cores into rock types given the depositional / depth data and the well log readings.
Regarding the limitation “wherein the sampling intervals along the well are between 10 and 100 ft, and the well data is acquired at an interval between 0.5 and 3 ft.” as recited in dependent claims 6, 
Therefore, the combination of references discloses the limitations “wherein the sampling intervals along the well are between 10 and 100 ft, and the well data is acquired at an interval between 0.5 and 3 ft.” as recited in dependent claims 6, 13 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moscariello, Andrea, et al. "Sequence stratigraphy and reservoir characterisation of barren fluvial sequences using rock-typing analyses of core and cuttings." GEO 2010. European Association of .

As per claim 1, Moscariello discloses an exploration method comprising:
obtaining cuttings associated with sampling intervals and well data for a well in a subsurface formation (Moscariello, page 1, Introduction, cuttings can be collected at high-frequency intervals, providing a good vertical coverage and representation of the rock interval of interest.  They are extracted from each well; Moscariello, page 2, Bulk Mineralogy: Bulk mineralogical data for both core and cuttings were plotted against wireline data); 
preparing and analyzing the cuttings to extract textural and chemical/mineralogical data for plural fragments in each sample made of the cuttings in one sampling interval (Moscariello, pages 1-2, Rock-typing Method, Over 200 samples from both core and cuttings were taken from wells 44/26-2 and 44/26-3 and analysed at SGS’s ARQS laboratories ... Analysis was undertaken primarily using QEMSCAN® technology ... Each analysis typically comprises well in excess of 500,000 individual mineralogical determinations ... In the case of cuttings samples, individual cuttings grains can be extracted from the mineralogical image and can be classified (lithotyped) into populations of particles on the basis of their mineralogy and texture ... mineralogical, lithological and textural variations can be traced and quantified down-hole; Moscariello, page 2, Geochemistry: At each of the >500,000 analysis points within a single measurement, a density and an ideal or measured chemical composition are assigned ... the chemical data can be derived for the whole sample, specific lithotypes or even specific particles if required … Vertical variation of diagnostic geochemical elements ... allowed the identification of distinct stratigraphical zones comparable to those obtained from chemostratigraphical analysis); and 
matching lithotypes of rock defined according to the textural and chemical/mineralogical data for each fragment, with segments of the well data in the respective sampling interval to obtain 
Moscariello does not explicitly disclose the following limitations as further recited however Euzen discloses 
the sampling intervals [of the cuttings] being larger than intervals at which well data is acquired along the well (Euzen, ¶0057, cuttings and conventional logs are available data that are readily accessible in most boreholes ... Conventional logs are understood to be logs that are generally routine data in almost all boreholes, such as GR, SP, Density, Neutron and Resistivity, or that are relatively frequent such as Sonic or PEF ... cuttings have a low sampling frequency (generally 3 to 5 m) and each sample corresponds to a grain mixture that averages the information on the interval sampled. It is to integrate the data obtained from the cuttings in the well logs so as to extract therefrom information at a higher frequency and to propagate it along the well); 
to then obtain correspondences between the lithotypes and depth ranges using the well data (Euzen, ¶0013-0017, constructing a well log of a quantitative property representative of a porous formation penetrated by at least one borehole, from a set of samples from the porous formation taken at depths for which log data are available … analyzing the log data to group each one of the samples selected into homogeneous classes … constructing a well log representing a probability of assigning a sample to each one of the classes as a function of depth in the borehole; Euzen, ¶0020, the quantitative property can be selected from among the following properties: mineralogical proportion of samples, lithology … The log data can be selected from among: gamma ray, neutron porosity, density, sonic logs; Euzen, ¶0029-0030, constructing a first well log representing a probability of assigning a sample to each class as a function of depth in a borehole; and e) constructing a second well log representing the mineralogical proportions as a function of depth in the borehole from the first log and from the average mineralogical proportions of each class; Euzen, ¶0039, the classes are generally calibrated on geological facies defined from a qualitative interpretation (grain size, sedimentary structures, bioturbation, etc.); Euzen, ¶0048-0049, When the samples are cuttings, the classes are defined by grouping the grains by lithotype, according to their mineralogy and texture. The training samples are then selected by identifying the well log signature of various lithotypes in the sampling interval … to capture the gradual lithologic changes reflected in progressive and subtle variations in the logs; Euzen, ¶0057, cuttings and conventional logs are available data that are readily accessible in most boreholes ... Conventional logs are understood to be logs that are generally routine data in almost all boreholes, such as GR, SP, Density, Neutron and Resistivity, or that are relatively frequent such as Sonic or PEF ... cuttings have a low sampling frequency ).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Moscariello to include the correspondence of lithotypes to depths using well data as taught by Euzen in order to provide a means to evaluate the quantitative properties of cores or cuttings of geological formations at any point in space or depth (Euzen, ¶0008-0011).

As per claim 3, Moscariello and Euzen disclose the method of claim 1, wherein the textural and chemical/mineralogical data is obtained using a scanning electron microscope (Moscariello, pages 1-2, Rock-typing Method, Over 200 samples from both core and cuttings were taken from wells 44/26-2 and 44/26-3 and analysed at SGS’s ARQS laboratories ... Analysis was undertaken primarily using QEMSCAN® technology).

As per claim 8, Moscariello discloses a sample-versus-well data cross-analysis computer comprising:
an interface configured to obtain textural and chemical/mineralogical data for plural fragments in each sample made of cuttings associated with a sampling interval along a well in a subsurface formation (Moscariello, page 1, Introduction, cuttings can be collected at high-frequency intervals, providing a good vertical coverage and representation of the rock interval of interest.  They are extracted from each well; Moscariello, page 2, Bulk Mineralogy: Bulk mineralogical data for both core and cuttings were plotted against wireline data; Moscariello, pages 1-2, Rock-typing Method, Over 200 samples from both core and cuttings were taken from wells 44/26-2 and 44/26-3 and analysed at SGS’s 
a processor connected to the interface and configured to match lithotypes of rock defined according to the textural and chemical/mineralogical data for each fragment, with segments of the well data in the corresponding sampling interval to obtain correspondences between the lithotypes and depth ranges (Moscariello, pages 1-2. Rock typing Method, In the case of cuttings samples, individual cuttings grains can be extracted from the mineralogical image and can be classified (lithotyped) into populations of particles on the basis of their mineralogy and texture ... mineralogical, lithological and textural variations can be traced and quantified down-hole; Moscariello, page 2, Bulk Mineralogy: Bulk mineralogical data for both core and cuttings were plotted against wireline data; Moscariello, page 3, Lithotyping: As textural information is preserved, individual cuttings particles can be grouped (lithotyped) by attributes such as size, mineralogy, mineral grain size and texture into populations of similar particle types (Fig. 3). This allows the percentage of each particle type present within each sample to be determined. Furthermore, a variety of data (such as modal mineralogy, mineral grain size data etc.) can then be extracted from each lithotype grouping, or if required for individual cuttings particles. Lithotyping of cuttings particles combined with data from core can be used in correlation; 
Moscariello does not explicitly disclose the following limitations as further recited however Euzen discloses 
the sampling intervals [of the cuttings] being larger than an interval at which well data is acquired along the well (Euzen, ¶0057, cuttings and conventional logs are available data that are readily accessible in most boreholes ... Conventional logs are understood to be logs that are generally routine data in almost all boreholes, such as GR, SP, Density, Neutron and Resistivity, or that are relatively frequent such as Sonic or PEF ... cuttings have a low sampling frequency (generally 3 to 5 m) and each sample corresponds to a grain mixture that averages the information on the interval sampled. It is therefore necessary to integrate the data obtained from the cuttings in the well logs so as to extract therefrom information at a higher frequency and to propagate it along the well); 
to then obtain correspondences between the lithotypes and depth ranges using the well data (Euzen, ¶0013-0017, constructing a well log of a quantitative property representative of a porous formation penetrated by at least one borehole, from a set of samples from the porous formation taken at depths for which log data are available … analyzing the log data to group each one of the samples selected into homogeneous classes … constructing a well log representing a probability of assigning a sample to each one of the classes as a function of depth in the borehole; Euzen, ¶0020, the quantitative property can be selected from among the following properties: mineralogical proportion of samples, lithology … The log data can be selected from among: gamma ray, neutron porosity, density, sonic logs; Euzen, ¶0029-0030, constructing a first well log representing a probability of assigning a sample to each class as a function of depth in a borehole; and e) constructing a second well log representing the mineralogical proportions as a function of depth in Euzen, ¶0057, cuttings and conventional logs are available data that are readily accessible in most boreholes ... Conventional logs are understood to be logs that are generally routine data in almost all boreholes, such as GR, SP, Density, Neutron and Resistivity, or that are relatively frequent such as Sonic or PEF ... cuttings have a low sampling frequency (generally 3 to 5 m) and each sample corresponds to a grain mixture that averages the information on the interval sampled. It is therefore necessary to integrate the data obtained from the cuttings in the well logs so as to extract therefrom information at a higher frequency and to propagate it along the well).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Moscariello to include the correspondence of lithotypes to depths using well data as taught by Euzen in order to provide a means to evaluate the quantitative properties of cores or cuttings of geological formations at any point in space or depth (Euzen, ¶0008-0011).

As per claim 10, Moscariello and Euzen disclose the sample-versus-well data cross-analysis computer of claim 8, wherein the textural and chemical/mineralogical data is obtained using a scanning electron microscope (Moscariello, pages 1-2, Rock-typing Method, Over 200 samples from both core and cuttings 

As per claim 15, Moscariello discloses a non-transitory computer readable recording medium storing executable codes which, when executed on a computer make the computer perform an exploration method comprising:
obtaining textural and chemical/mineralogical data for plural fragments in each sample made of cuttings associated with a sampling interval along a well in a subsurface formation (Moscariello, page 1, Introduction, cuttings can be collected at high-frequency intervals, providing a good vertical coverage and representation of the rock interval of interest.  They are extracted from each well; Moscariello, page 2, Bulk Mineralogy: Bulk mineralogical data for both core and cuttings were plotted against wireline data; Moscariello, pages 1-2, Rock-typing Method, Over 200 samples from both core and cuttings were taken from wells 44/26-2 and 44/26-3 and analysed at SGS’s ARQS laboratories ... Analysis was undertaken primarily using QEMSCAN® technology ... Each analysis typically comprises well in excess of 500,000 individual mineralogical determinations ... In the case of cuttings samples, individual cuttings grains can be extracted from the mineralogical image and can be classified (lithotyped) into populations of particles on the basis of their mineralogy and texture ... mineralogical, lithological and textural variations can be traced and quantified down-hole; Moscariello, page 2, Geochemistry: At each of the >500,000 analysis points within a single measurement, a density and an ideal or measured chemical composition are assigned ... the chemical data can be derived for the whole sample, specific lithotypes or even specific particles if required … Vertical variation of diagnostic geochemical elements ... allowed the identification of distinct stratigraphical zones comparable to those obtained from chemostratigraphical analysis); and 

Moscariello does not explicitly disclose the following limitations as further recited however Euzen discloses 
the sampling intervals [of the cuttings] being larger than intervals at which well data is acquired along the well (Euzen, ¶0057, cuttings and conventional logs are available data that are readily accessible in most boreholes ... Conventional logs are understood to be logs that are generally routine data in almost all boreholes, such as GR, SP, Density, Neutron and Resistivity, or that are relatively frequent such as Sonic or PEF ... cuttings have a low sampling frequency (generally 3 to 5 m) and each sample corresponds to a grain mixture that averages the information on the interval sampled. It is therefore necessary to integrate the data obtained from the cuttings in the well logs so as to extract therefrom information at a higher frequency and to propagate it along the well); 
to then obtain correspondences between the lithotypes and depth ranges using the well data (Euzen, ¶0013-0017, constructing a well log of a quantitative property representative of a porous formation penetrated by at least one borehole, from a set of samples from the porous formation taken at depths for which log data are available … analyzing the log data to group each one of the samples selected into homogeneous classes … constructing a well log representing a probability of assigning a sample to each one of the classes as a function of depth in the borehole; Euzen, ¶0020, the quantitative property can be selected from among the following properties: mineralogical proportion of samples, lithology … The log data can be selected from among: gamma ray, neutron porosity, density, sonic logs; Euzen, ¶0029-0030, constructing a first well log representing a probability of assigning a sample to each class as a function of depth in a borehole; and e) constructing a second well log representing the mineralogical proportions as a function of depth in the borehole from the first log and from the average mineralogical proportions of each class; Euzen, ¶0039, the classes are generally calibrated on geological facies defined from a qualitative interpretation (grain size, sedimentary structures, bioturbation, etc.); Euzen, ¶0048-0049, When the samples are cuttings, the classes are defined by grouping the grains by lithotype, according to their mineralogy and texture. The training samples are then selected by identifying the well log signature of various lithotypes in the sampling interval … to capture the gradual lithologic changes reflected in progressive and subtle variations in the logs; Euzen, ¶0057, cuttings and conventional logs are available data that are readily accessible in most boreholes ... Conventional logs are understood to be logs that are generally routine data in almost all boreholes, such as GR, SP, Density, Neutron and ).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Moscariello to include the correspondence of lithotypes to depths using well data as taught by Euzen in order to provide a means to evaluate the quantitative properties of cores or cuttings of geological formations at any point in space or depth (Euzen, ¶0008-0011).

As per claim 17, Moscariello and Euzen disclose the non-transitory computer readable recording medium of claim 15, wherein the textural and chemical/mineralogical data is obtained using a scanning electron microscope (Moscariello, pages 1-2, Rock-typing Method, Over 200 samples from both core and cuttings were taken from wells 44/26-2 and 44/26-3 and analysed at SGS’s ARQS laboratories ... Analysis was undertaken primarily using QEMSCAN® technology).


Claims 2, 4-6, 9, 11-13, 16 and 18-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Moscariello, Andrea, et al. "Sequence stratigraphy and reservoir characterisation of barren fluvial sequences using rock-typing analyses of core and cuttings." GEO 2010. European Association of Geoscientists & Engineers, 2010, hereinafter, “Moscariello”, in view of Euzen, U.S. Publication No. 2013/0292111, hereinafter, “Euzen”, as applied to claims 1, 8 and 15 above, and further in view of Moradi, Majid, Behzad Tokhmechi, and Pedram Masoudi. "Inversion of well logs into rock .

As per claim 2, Moscariello and Euzen disclose the method of claim 1, and (Moscariello, page 2, Bulk Mineralogy: Bulk mineralogical data for both core and cuttings were plotted against wireline data; Moscariello, page 3, Density and Porosity Characterisation: values for both cutting-derived density and porosity can be derived from each sample and plotted against depth to highlight vertical trends and compare with other reservoir characteristics such as composition and response to wireline logs) but do not explicitly disclose the following limitations as further recited however Moradi discloses further comprising:
determining a presence of one of the lithotypes of rock in a depth range along the well without a cutting analysis, based on a portion of the well data corresponding to the depth range and results of the matching (Moradi, page 339, Naıve Bayes classifier, Bayes theorem aims to determine the conditional probability of an evidence or a phenomenon, given previous observation. In this study, Bayes theorem is used to calculate the probability of the occurrence of a certain facies given well log readings; Moradi, page 344, Conclusion, By the means of pattern recognition, sedimentological studies could be done for the non-cored intervals through well logs).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the well log data to determine a corresponding lithotype as taught by Moradi in the system of Moscariello and Euzen in order to provide an alternate means to determine or predict correspondence of different types of rock at different depths (Moradi, page 344, Conclusion). 

As per claim 4, Moscariello and Euzen disclose the method of claim 1, and (Moscariello, page 2, Bulk Mineralogy: Bulk mineralogical data for both core and cuttings were plotted against wireline data; sonic (DT), neutron porosity (NPHI), bulk density (RHOB), potassium gamma ray (CGR), deep laterolog (LLD), microspherically focused log (MSFL) and shallow laterolog (LLS), are selected; Moradi, page 339, Naıve Bayes classifier, calculate the probability of the occurrence of a certain facies given well log readings; Moradi, page 344, Conclusion, By the means of pattern recognition, sedimentological studies could be done for the non-cored intervals through well logs).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the well log data to determine a corresponding lithotype as taught by Moradi in the system of Moscariello and Euzen in order to provide an alternate means to determine or predict correspondence of different types of rock at different depths using the well log or wireline data (Moradi, page 344, Conclusion; Moscariello, page 2, Bulk Mineralogy). 

As per claim 5, Moscariello and Euzen disclose the method of claim 1, but do not explicitly disclose the following limitations as further recited however Moradi discloses wherein the matching uses pattern-recognition machine learning (Moradi, pages 338-339, Methodology, This study consists of two parts: Sedimentology: identification of facies and carbonate rock types from core and thin sections (sedimentary units); so lithofacies, environmental facies and carbonate rock type (Dunham Pattern recognition: well log classification using naive Bayes and k-nearest neighbor classifier (KNN) for  unit and calculating the classifier accuracy and its efficiency in each facies type … Sedimentology, Using core descriptions, thin sections and cuttings, detailed petrographic and sedimentological studies were carried out to identify the facies, rock types and depositional environment of the upper Sarvak Formation … a rock type, and a facies type is assigned to each well log depth. In the next step, the possibility of identifying each label (facies and rock type) was investigated, using well logs and classification methods).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the pattern recognition algorithm as taught by Moradi in the system of Moscariello and Euzen in order to provide an alternate means to accurately and objectively model reservoir characteristics (Moscariello, page 1, Introduction).

As per claim 6, Moscariello and Euzen disclose the method of claim 1, and (Moscariello, page 1, Introduction, cuttings can be collected at high-frequency intervals, providing a good vertical coverage and representation of the rock interval of interest) but do not explicitly disclose the following limitations as further recited however Moradi discloses wherein the sampling intervals along the well are between 10 and 100 ft, and the well data is acquired at an interval between 0.5 and 3 ft. (Morardi, page 346, Figure 8, Wireline Logs, Core Description Samples).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Moscariello and Euzen to include the sampling intervals as taught by Moradi in order to collect data at high frequency intervals to provide a useful representation of the area of interest (Moscariello, page 1, Introduction).

Regarding claim(s) 9 and 16: 


Regarding claim(s) 11 and 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 11 and 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.

Regarding claim(s) 12 and 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 5) applies, mutatis mutandis, to the subject-matter of claim(s) 12 and 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 5.

Regarding claim(s) 13 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 6) applies, mutatis mutandis, to the subject-matter of claim(s) 13 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moscariello, Andrea, et al. "Sequence stratigraphy and reservoir characterisation of barren fluvial sequences using rock-typing analyses of core and cuttings." GEO 2010. European Association of Geoscientists & Engineers, 2010, hereinafter, “Moscariello” in view of Euzen, U.S. Publication No. 2013/0292111, , as applied to claims 1 and 8 above, and further in view of Schneider, U.S. Publication No. 2017/0131429, hereinafter, “Schneider”.

As per claim 7, Moscariello and Euzen disclose the method of claim 1, and (Moscariello, page 2, Bulk Mineralogy: mineralogical data for both core and cuttings were plotted against wireline data; Moscariello, page 4, Figures 1 and 2) but do not explicitly disclose the following limitations as further recited however Schneider discloses wherein the well data includes resistivity, permeability and density (Schneider, ¶0016, The drilling assembly 190 may also contain formation evaluation sensors or devices (also referred to as measurement-while-drilling (MWD) or logging-while-drilling (LWD) sensors) for providing various properties of interest of the formation 195, including, but not limited to, resistivity, density, porosity, permeability, acoustic properties, nuclear-magnetic resonance properties, corrosive properties of the fluids or the formation, salt or saline content, and other selected properties of the formation 195. Such sensors are generally known in the art and for convenience are collectively denoted herein by numeral 165).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the log parameters as taught by Schneider in the system of Moscariello and Euzen as the well-known log parameters are commonly measured and logged while drilling wells to plot core and cuttings against the measured data (Schneider, ¶0016; Moscariello, page 2, Bulk Mineralogy). 

Regarding claim(s) 14: 
A corresponding reasoning as given earlier (see rejection of claim(s) 7 applies, mutatis mutandis, to the subject-matter of claim(s) 14, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                   
/VU LE/Supervisory Patent Examiner, Art Unit 2668